STATE OF MICHIGAN

                            COURT OF APPEALS



JACK ESTES,                                                  UNPUBLISHED
                                                             July 5, 2018
              Plaintiff-Appellant,

v                                                            No. 336595
                                                             Monroe Circuit Court
DANIEL RICHARD GREEN and PAUL                                LC No. 15-137994-NI
RICHARD GREEN,

              Defendants-Appellees,
and

FREEMONT INSURANCE COMPANY,

              Defendant.



Before: JANSEN, P.J., and SERVITTO and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.




                                                      /s/ Douglas B. Shapiro




                                            -1-